Citation Nr: 0208060	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE


Entitlement to an increased evaluation for a right shoulder 
separation with malunion, currently evaluated as 20 percent 
disabling.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979 and from February 1982 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that granted an increase from 10 percent to 
20 percent for the veteran's service-connected right shoulder 
disability.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Milwaukee, 
Wisconsin.

This matter was previously before the Board in July 2000 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's non-dominant right shoulder disability is 
manifested by malunion of the clavicle, by some limitation of 
motion, painful motion, and crepitus; there is no evidence of 
ankylosis, dislocation, or loss of motion to a compensable 
degree.


CONCLUSION OF LAW

The criteria for an increased evaluation for a right shoulder 
separation with malunion have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F. R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The RO has not yet had an opportunity to consider the issue 
at hand in light of the above-noted change in law.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to adjudicate the claim 
without first remanding the claim to the RO, as the 
requirements of the new laws have essentially been satisfied.  
In this regard, the Board notes that as evidenced by the 
statement of the case issued in September 1998 and the May 
1999 supplemental statement of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing his claim and the reasons for the 
denial of his claim.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence identified.  Moreover, the veteran has undergone VA 
examinations in connection with the claim and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
issue.  In the Board's view the development and notification 
undertaken by the RO meets the requirements of the VCAA and 
indicates there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A.  Under these circumstances the Board 
finds that the veteran is not prejudiced by the Board's 
consideration of the claim, at this juncture, without first 
remanding them to RO for explicit VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Based on the 
foregoing, the Board may consider the claim on the merits.

Factual Background

Service connection for a right shoulder separation was 
granted in a November 1987 rating decision based on evidence 
of the shoulder separation in service, and a 10 percent 
evaluation was assigned due the level of disability 
demonstrated.

The veteran underwent a VA examination in October 1997.  He 
complained of pain and popping of the right shoulder followed 
by severe paresthesia occurring for short periods of time.  
He also reported two incidents of shoulder dislocation.  On 
examination of the right shoulder, a bony deformity at the 
lateral one-third aspect of the clavicle was noted.  There 
was tenderness along the trapezius muscle.  Range of motion 
tests of the right shoulder revealed internal rotation to 60 
degrees, extension to 150 degrees, and abduction to 115 
degrees.  All ranges were reached without pain, but a 
significant amount of popping was noted with internal 
rotation as well as complaints of paresthesia.  X-rays of the 
right shoulder revealed exostosis from the inferior aspect of 
the distal right clavicle.

A December 1997 rating decision increased the evaluation of 
the veteran's service-connected right shoulder disability to 
20 percent.

A November 1999 VA examination reports indicated that in 
addition to the complaints noted during the 1997 VA 
examination, the veteran had constant pain in the shoulder 
joint that was worse with excessive activity or lifting, as 
well as weakness of the right arm compared to the left.  The 
joint occasionally popped and caused tingling in the fingers.  
The veteran stated that he was left-handed.  The veteran 
reported two dislocations in the last year.  On examination 
of the right shoulder, there was tenderness in the 
acromioclavicular (AC) joint region, along the trapezius 
muscle, and at the distal clavicle.  There was slight 
deformity of the right distal clavicle with slight 
protrusion.  With range of motion tests, there was crepitus 
at the shoulder joint and pain, but no erythema, warmth, or 
instability.  External rotation was to 40 degrees, internal 
rotation was to 60 degrees, abduction was to 120 degrees, and 
flexion was to 140 degrees.  He experienced pain just short 
of each extreme.  There was no evidence of decreased 
strength.  X-rays of the right shoulder revealed an old 
fracture deformity of the distal clavicle with moderate 
callous formation inferior to the distal third of the 
clavicle.  There was evidence of mild impingement upon the 
subacromial space by this callous.  There was no dislocation 
or acute fracture.  It was opined that the callous formation 
was causing some impingement of the subacromial space, 
possibly causing some of the pain.  It was also opined that 
the veteran had significant limitation in activities 
secondary to arm strength and mobility.

During a VA examination in September 2000, the veteran 
complained of pain that radiated up the neck and down to the 
fingers of his right hand that occurred frequently with 
different types of movement and was aggravated by cold 
weather.  He denied swelling or warmth.  Examination of the 
right shoulder did not reveal skin changes or atrophy.  On 
range of motion tests of the right shoulder, abduction was to 
126 degrees active and to 134 degrees passive.  Flexion was 
to 127 degrees active and 141 degrees passive.  Motion for 
all ranges was limited mainly due to pain.  Significant 
tendon popping was also noted during passive motion and 
included a significant amount of pain.  There were multiple 
tender points of the shoulder girdle muscles, but no trigger 
points were identified.  Clavicle tenderness and AC joint 
prominence were noted as with previous examinations.  Muscle 
strength appeared to be full (5/5), but there was limitation 
due to pain.  X-rays of the right shoulder revealed mild 
degenerative disease in the AC joint.  All of the findings 
were considered musculoskeletal related.  There was no 
evidence of any neurologic deficits or neurologic cause for 
the shoulder pain.  Although there was mild degenerative 
joint disease of the AC joint, the callus formation of the 
distal clavicle fracture seemed generate significant pain.

Analysis

The veteran contends that his right shoulder disability is 
more disabling than reflected in a 20 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

At present, the veteran's right shoulder separation with 
malunion has been evaluated as 20 percent disabling pursuant 
to Diagnostic Code 5203, malunion of the clavicle.  According 
to the criteria of this Diagnostic Code, malunion of the 
clavicle warrants a 10 percent evaluation.  Nonunion of the 
clavicle without movement warrants a 10 percent evaluation, 
and with movement, warrants a 20 percent evaluation.  
Dislocation of the clavicle warrants a 20 percent evaluation.  
In the alternative, these disabilities may be evaluated on 
impairment of function of the contiguous joint.  38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5203. 

It appears that the provisions of DeLuca and 38 C.F.R. § 4.59 
have been considered by the RO in the 20 percent evaluation.  
Id.  Malunion of the clavicle by itself warrants a 10 percent 
evaluation, and since there is no medical evidence of 
nonunion or dislocation, a 20 percent evaluation would not be 
warranted unless the painful motion and crepitus, as shown in 
the VA examination reports, were considered in the overall 
evaluation. 

The Board notes that a separate evaluation for arthritis is 
not warranted in this instance under Diagnostic Code 5003.  
The rating criteria in Diagnostic Code 5003, provide that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As shown 
below, limitation of motion of the right shoulder does not 
meet the criteria for a compensable rating.  Moreover, since 
the current rating includes an additional 10 percent for 
painful motion, allowance of another 10 percent due to 
painful motion under this code would result in pyramiding 
under 38 C.F.R. § 4.14 (2001), which is prohibited.  

As 20 percent is the maximum level of disability allowed 
under this diagnostic code, the veteran's disability must 
meet the criteria under another diagnostic code that allows 
for greater than a 20 percent evaluation for a shoulder 
disability.

Consideration of the veteran's shoulder disability may also 
be considered under the criteria for Diagnostic Code 5201, 
limitation of motion of the arm.  According to the criteria 
of this diagnostic code, limitation of motion at the shoulder 
level warrants a 20 percent evaluation for both the major and 
minor arm.  Arm limitation to midway between the side and 
shoulder level warrants a 30 percent evaluation for a major 
arm, and a 20 percent evaluation for a minor arm.  Arm 
limitation to 25 degrees from the side warrants a 40 percent 
evaluation for a major arm, and 30 percent evaluation for a 
minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
Board notes that normal range of motion in abduction is from 
zero to 180 degrees for flexion and abduction, and from zero 
to 90 degrees for internal and external rotation.  See 
38 C.F.R. § 4.71a, Plate I.  VA examination reports showed 
findings of abduction between 115 degrees to 126 degrees, 
which demonstrates motion above the shoulder level and does 
not meet the criteria for a 20 percent evaluation.  Likewise, 
forward extensions during the examinations were to 150, 140, 
and 127 degrees, respectively.  These findings also do not 
meet the criteria for a 20 percent rating.  While there is 
significant pain in the right shoulder, this was at the 
extremes of the ranges of motion, and far exceeds that 
contemplated by a rating in excess of 20 percent.  The Board 
notes that consideration of the veteran's disability under 
DeLuca, at best, would result in no greater than the 20 
percent evaluation that his disability currently receives.  
Id.

Diagnostic codes 5200, ankylosis of the scapulohumeral 
articulation, and code 5202, other impairment of the humerus, 
also provide higher evaluations, but are inapplicable in this 
instance because they pertain to a different part of the 
shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
(2001).

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
residuals of a right shoulder injury with arthritis; 
therefore, the benefit of the doubt doctrine does not apply 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 491 (1990). 

In evaluating this claim, we have determined that the case 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).


ORDER

Entitlement to an increased rating for a right shoulder 
separation with malunion is denied. 



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

